Citation Nr: 1821689	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for lumbar strain and multi-level degenerative disc disease and degenerative joint disease of the lumbar spine with radicular symptoms in the lower extremities prior to July 14, 2014.

2.  Entitlement to a disability rating in excess of 20 percent for lumbar strain and multi-level degenerative disc disease and degenerative joint disease of the lumbar spine with radicular symptoms in the lower extremities on and after July 14, 2014.  


REPRESENTATION

Appellant represented by:	Daniel F. Smith, Attorney


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1991 to July 1995.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the April 2011 rating decision, the RO denied a rating in excess of 10 percent for chronic low back pain with radicular symptoms in the left lower extremity.  

This appeal was previously remanded by the Board in December 2013 and June 2017 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2017, the Board renanded the claim for a VA thoracolumbar spine examination.  The record indicates that the requested examination was scheduled for September 2017 but the Veteran failed to appear.  

In October 2017 and March 2018 statements, the Veteran indicated that he was only notified of the examination a few days earlier and already had a scheduled medical procedure during that time period.  The Veteran has shown good cause for the failure to report, and a new examination is warranted.  Cf. 38 C.F.R. § 3.655 (2017).

In addition, the most recent VA treatment notes of record are from August 2017.   As such all outstanding VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA medical center from August 2017 to present.

2.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current severity of his lumbar strain and multi-level degenerative disc disease and degenerative joint disease of the lumbar spine with radicular symptoms in the lower extremities.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of lumbar strain and multi-level degenerative disc disease and degenerative joint disease of the lumbar spine with radicular symptoms in the lower extremities.  

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for the spine must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any lumbar strain and multi-level degenerative disc disease and degenerative joint disease of the lumbar spine with radicular symptoms in the lower extremities.

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
WILLIAM H. DONNELLY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




